                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ERIC M. ROBINSON,

                   Petitioner,                             8:19CV42

      vs.
                                                       MEMORANDUM
BRAD JOHNSON,                                           AND ORDER

                   Respondent.


       This matter is before the court on Petitioner Eric M. Robinson’s
(“Robinson”) Motions to Amend Exhibits 2-6, 7, and 8 to his Petition for Writ of
Habeas Corpus filed pursuant to 28 U.S.C. § 2241. (Filing No. 9; Filing No. 10;
Filing No. 11.) Upon consideration,

      IT IS ORDERED that:

       1.     Robinson’s Motions to Amend Exhibits 2-6, 7, and 8 to his habeas
petition (filing no. 9; filing no. 10; filing no. 11) are granted, and the court will
consider the exhibits in reviewing Robinson’s habeas petition.

      2.     Robinson is advised that the court is in the process of conducting a
preliminary review of his Petition for Writ of Habeas Corpus (filing no. 1)
pursuant to 28 U.S.C. § 2243 and Rule 1(b) of the Rules Governing Section 2254
Cases in the United States District Courts which allows the court to apply Rule 4
of those rules to a section 2241 action. The court is also reviewing Robinson’s
other pending habeas petitions in Case Nos. 4:18CV3154 and 8:19CV43 as
Robinson refers to both cases within his present petition. The court will reserve
ruling on Robinson’s other pending motion (filing no. 14) until this preliminary
review is complete.
Dated this 27th day of September, 2019.

                                     BY THE COURT:

                                     s/ Richard G. Kopf
                                     Senior United States District Judge
